Citation Nr: 0909070	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
depression, and anxiety.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from August 1976 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing in January 2009.  A 
transcript of this proceeding has been associated with the 
claims file.


FINDINGS OF FACT

1.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.  

2.  Depression and anxiety were not manifest in service and 
there is no competent medical evidence that a psychiatric 
disorder characterized by depression or anxiety is related to 
the Veteran's military service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  An acquired psychiatric disorder characterized by 
depression or anxiety was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in October 2005 advised the Veteran of the 
evidence and information necessary to support her claim of 
entitlement to service connection.  She was provided with a 
questionnaire and asked to complete it.  The various types of 
evidence that might support her claim were discussed.  The 
evidence of record was listed and the Veteran was told what 
steps VA had taken to obtain identified evidence.  She was 
also told how VA would assist her in obtaining additional 
relevant evidence.  A January 2006 letter advised the Veteran 
of the status of her claim and listed the evidence of record.  
A March 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
available and properly identified treatment records have been 
associated with the record.  The Veteran was afforded the 
opportunity to testify before the undersigned.  Neither the 
Veteran nor her representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination.  However, the Board finds that a VA 
examination is not necessary in order to decide this claims.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for any diagnosis, complaint, or 
abnormal finding pertaining to her psychiatric health.  
Further, the Board finds that there is no credible evidence 
of in-service manifestations, continuity of symptoms since 
service, and no competent evidence otherwise showing that the 
claimed disabilities were incurred in service.  Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim of entitlement to 
service connection and because a post-service medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  
For the reasons stated, a VA medical examination is not 
warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The Veteran seeks service connection for an acquired 
psychiatric disorder and claims that PTSD, depression, and 
anxiety are related to service.  

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to her 
psychiatric health.  On physical examination for a security 
clearance in February 1977 the Veteran was psychiatrically 
normal.  On separation examination in February 1980, the 
Veteran reported frequent trouble sleeping, but denied 
depression or excessive worry, loss of memory, and nervous 
trouble of any sort.  She was found to be psychiatrically 
normal and qualified for separation.

Service personnel records disclose that in March 1978 the 
Veteran's raters ranked her with the very best in the overall 
performance of her assigned duties.  It was recommended that 
she be promoted ahead of her peers.  

In November 1978, while stationed in Germany, she was 
similarly ranked, being assessed with scores of 5/5 for duty 
performance traits.  One rater noted that the Veteran's 
marked ability, energetic approach, and intense personal 
desire to excel inspired the confidence of her superiors.  
Her performance was characterized as outstanding and 
exemplary.  

In February 1979, while still in Germany, the Veteran again 
scored 5/5 in all duty performance traits.  She was 
recommended for advanced training and her work was 
characterized as outstanding.  Her rater noted that she had 
habitually made reliable judgments and demonstrated an 
outstanding ability in a practical and effective manner.  She 
was noted to readily seek responsibility and assumed more 
than her share of the workload.  She was recommended for 
immediate promotion.  

In September 1979, the Veteran also scored 5/5 on all duty 
performance traits.  The rater noted her extreme devotion to 
duty and attention to detail, and recommended her for 
immediate promotion.  The indorser noted the Veteran's 
stability and tenacity and placed her as the absolute best 
supply person for her grade and time in service.  He 
recommended that the Veteran be challenged with difficult 
assignments and encouraged to apply for Officer Candidate 
School.

In February 1980 the Veteran requested separation due to 
pregnancy.

The Veteran submitted statements pertaining to her claimed 
stressors in November 2005.  She indicated that over the 
course of her service she was told that women  had no place 
in the Army, and that she was accused of using her gender to 
get out of duty.  She spoke of the atmosphere she encountered 
while in service in the late 1970s, noting that she was 
subjected to direct and indirect harassment by supervisors 
while serving with the 3rd Infantry in Germany.  She 
indicated that her commanding officer, a Major, worked her 
far longer hours than her peers and delighted in thwarting 
her plans for personal time.  She noted that women were 
generally treated badly on post, and that their quarters were 
not acceptable.  She also indicated that during her time at 
Kitzingen, Germany, her first sergeant badgered and harassed 
her, demanding sex.  She stated that the first sergeant broke 
her spirit and that she gave in.  

The Veteran also related that, at some time during late 
summer or early fall of 1977, she was raped at knifepoint.  
She noted that afterwards, she went to work and tried to 
behave normally.  She stated that she had nightmares that 
eventually stopped.  

The Veteran's reported stressors also include an attack by 
female soldiers at her living quarters on base.  She has 
indicated that this attack took place in late 1977, and that 
she reported this to her first sergeant, but that medical 
care was not sought.  She has related that the first sergeant 
did nothing to intervene.

The Veteran indicated that in August 1979 she was transferred 
to Ft. Ord and that she was harassed by a sergeant.  She 
states that she began to have auditory hallucinations and 
sought treatment from mental health.  She indicates that she 
saw the therapist for two months, but stopped because his 
questions always related to sex.  She reported that she then 
submitted paperwork to be discharged due to pregnancy.  

Also of record is a September 2005 statement from the 
Veteran's sister wherein she noted that in mid-1977 the 
Veteran visited her sister from her duty station in Germany.  
The Veteran's sister indicated that the Veteran drank alcohol 
more than she did prior to entering military service.  She 
also stated that the Veteran finally told her about the 
harassment from her sergeant and about the rape.  

In June 2006, approximately 26 years after the Veteran's 
discharge she was hospitalized at a VA facility.  The 
diagnoses were depression and PTSD secondary to military 
sexual trauma and early childhood trauma.  At that time, the 
Veteran reported a history of sexual trauma in the early 
1980s in Germany, as well as the death of her husband in 
1986.  She reported that she had experienced depression for 
the past several years and that she had been tried on 
Welbutrin and Paxil.  She indicated that she briefly 
experienced auditory hallucinations following the death of 
her husband in 1986 but that she did not have any type of 
psychiatric treatment.  

During her January 2009 Board hearing, the Veteran 
essentially reiterated her previously reported stressors.  
She indicated that the rape took place in September 1977, but 
stated that she did not report it.  She discussed the 
harassment by her first sergeant.  She denied having 
contracted any sexually transmitted diseases as the result of 
these incidents.  She stated that although there were people 
who saw the harassment, she had been unable to contact any of 
her former service colleagues.  She indicated that she sought 
help at Ft. Ord after she had auditory hallucinations.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat Veterans).

The Board observes that the Veteran did not engage in combat 
with the enemy.  Her service personnel records do not show 
that she received any citations or awards for participation 
in combat with the enemy, and she does not contend that he 
served in combat.  See 38 C.F.R. § 3.304(f).  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
not applicable.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

Analysis

	1.  PTSD

Having carefully considered the record in this case, the 
Board finds that there is insufficient evidence to meet the 
criteria for establishing service connection for PTSD.  
Although the Veteran has been given a diagnosis of PTSD, 
there is no independent corroboration of the claimed 
stressors upon which her VA provider has based such a 
diagnosis.  The sexual trauma and harassment currently 
reported by the Veteran is not supported by the record.  The 
Veteran's service personnel and medical treatment records do 
not indicate any report of the incidents currently claimed by 
the Veteran, nor do the personnel or other records reflect 
any changes in behavior or performance which might support 
the occurrence of this claimed incident.  Rather, the Veteran 
has stated that she did not report the rape and sexual 
harassment that she claims took place in 1977 and again in 
1979.  Service personnel records do not reflect a 
deterioration in work performance, nor do they disclose any 
counseling for substance abuse or unexplained behavior 
changes.  Reports of examinations conducted during the 
Veteran's active service indicate that she was 
psychiatrically normal, to include at discharge.  In fact, 
despite the Veteran's report of trouble sleeping in 1980, she 
denied depression, excessive worry, loss of memory, and 
nervous trouble of any sort.  In summary, there are no 
markers of assault or harassment and no contemporaneous 
records of treatment.  

The Board has considered the Veteran's written statements and 
testimony; however, a noncombat Veteran's testimony alone 
does not qualify as credible supporting evidence of 
occurrence of an in-service stressor as required by 38 C.F.R. 
§ 3.304(f).  In sum, the Board finds that the record does not 
contain evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
Veteran has been given a diagnosis of PTSD, there is no 
independent corroboration of her claimed stressors.  Having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
PTSD are not met.

	2.  Depression/Anxiety

To the extent that the Veteran claims that she has depression 
and anxiety that are related to service, the Board observes 
that the contemporaneous records are silent for any 
psychiatric disability, the separation examination is normal, 
and there is no reliable evidence of an acquired psychiatric 
disorder in proximity to separation.  The grant of service 
connection requires competent evidence to establish a 
diagnosis and, as in this case, relate the diagnosis to the 
Veteran's service.  While the record demonstrates a current 
diagnosis of depression, it does not contain reliable 
evidence which relates this disability to any injury or 
disease in service.  The Board finds that the negative record 
at service discharge and for years following service is more 
probative than the Veteran's more recent statements.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has also considered the Veteran's statements 
concerning the etiology of this claimed disability.  However, 
it finds that the Veteran is not competent to state whether a 
current diagnosis of depression is related to service.  See 
Jandreau (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
etiology of the current depression is far too complex a 
medical question to lend itself to the opinion of a 
layperson.

In summary, the evidence points to a post-service onset of 
the Veteran's claimed depression.  It is not clear whether 
the Veteran is asserting that he noted symptoms of depression 
or anxiety during service and that there is continuity of 
symptomatology.  Assuming that she has advanced such 
assertion, there is a remarkable lack of credible evidence of 
pathology or treatment in proximity to service or within many 
years of separation.  Furthermore, the separation examination 
disclosed that the Veteran was psychiatrically normal.  The 
Board finds the negative and silent record to be far more 
probative than the Veteran's remote, unsupported assertions.  
Rather, the probative evidence establishes that the post-
service diagnosis of depression and the claimed anxiety are 
not related to service.  The Board has considered the record 
and the Veteran's assertions.  However, the most probative 
evidence shows that there was no acquired psychiatric 
disorder during service or within the year following 
discharge.  Absent reliable evidence relating this disability 
to service, the claim of entitlement to service connection 
for depression and anxiety must be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder 
characterized by depression and/or anxiety is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


